DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-15 and 21-25 are currently pending. Claims 1, 4, 11 and 21 have been amended. No new claims were added. Claims 16-20 were previously cancelled.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10; and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2005/0199920 A1, hereafter Lee 920).
Re claim 1, Lee 920 discloses in FIG. 2N (with references to FIGS. 2G, 2J and 2L) an integrated circuit device comprising:
a substrate (100a; ¶ [0050]);
a fin (115; ¶ [0050]) extending (upward) from the substrate (100a), the fin (115) 
including a topmost surface (uppermost plane) away from the substrate (100a);
a first gate (left 135/140a; ¶ [0056]) disposed on a first (left) side of the fin (115), the first gate including a first gate electrode (left 140a; ¶ [0056]), wherein an entirety (vertically over 105/110) of the first gate electrode (left 140a) is separated from being 
disposed over (does not cover) the topmost surface (uppermost plane) of the fin (115); 
a first gate spacer (left front 165/170; ¶ [0059]-[0060]) disposed alongside a first side (front face of left 140a and outer sidewall of left 135) of the first gate (left 135/140a) and a second gate spacer (left back 165/170; ¶ [0059]-[0060]) disposed along a second side (back face of left 140a and outer sidewall of left 135) of the first gate (left 135/140a), the second side (back face) being opposite the first side (front face), wherein the first gate spacer (left front 165/170) has a first portion (lower part of 165) extending along (sidewalls) the first gate (left front 135/140a) and having a first width (from left edge of left 140a to left sidewall of left 135), and a second portion (upper part of 165/lower part of 170) extending above (vertically higher and laterally over) the first gate (left 135/140a) and having a second width (from left edge of left 140a to left sidewalls of 
a contact (145a; ¶ [0056]) interfacing with (direct contact) the inner sidewall surface (vertical plane of left front 145a) of the second portion (upper part of 165/lower part of 170) of the first gate spacer (left front 165/170).

Re claims 2 and 3, Lee 920 discloses the integrated circuit device of claim 1, wherein the second portion (upper part of 165/lower part of 170 in FIG. 2L) of the first gate spacer (left front 165/170) includes a gate spacer layer (upper part of 165) disposed on (sidewalls of) the first gate (left 135/140a); and wherein the gate spacer layer (upper part of 165 in FIG. 2G) physically contacts (directly touches) a gate dielectric (left 135) of the first gate (left 135/140a) and physically contacts (directly touches) a side surface (bottom plane) of another gate spacer layer (170).

Re claim 4, Lee 920 discloses the integrated circuit device of claim 1, further comprising a second gate (right 135/140a; ¶ [0056]) disposed on a second (right) side of the fin (115), the second gate (right 135/140a) including a second gate electrode layer (right 140a); and a conductive cap (145a; ¶ [0056]) disposed on the fin (115) interfacing with (directly contacting) the second gate electrode layer (right 140a) to electrically couple the first gate (left 135/140a) and the second gate (right 135/140a).



Re claims 6 and 7, Lee 920 discloses the integrated circuit device of claim 4, further comprising a hard mask (110; ¶ [0049]) disposed on the fin (115) between the fin and the conductive cap (145a); and wherein a top surface (uppermost plane of 140a) of the first gate (left 135/140a) is substantially coplanar (level) with a top surface (uppermost plane) of the hard mask (110).

Re claim 8, Lee 920 discloses the integrated circuit device of claim 1, further comprising an inter-level dielectric layer (175a; ¶ [0061]) disposed on (sidewalls of) the fin (115), wherein the inter-level dielectric layer (175a) extends above a top surface (upper planes) of the gate spacer (left front 165/170).

Re claim 9, Lee 920 discloses the integrated circuit device of claim 1, further comprising a contact etch stop layer (150a; ¶ [0055]) disposed on (vertically above) the fin (115) alongside the gate spacer (part 170 of left front 165/170 in FIG. 2J), wherein a top surface (upper plane) of the contact etch stop layer (150a) is substantially coplanar with a top surface (upper corner) of the gate spacer (part 170 of left front 165/170).


Re claim 21, Lee 920 discloses in FIG. 2N (with references to FIGS. 2G, 2J and 2L) a device comprising:
a substrate (100a; ¶ [0050]);
a fin (115; ¶ [0050]) extending from the substrate (100a), the fin (115) having a first sidewall surface (left vertical plane) and an opposing second sidewall surface (right vertical plane) and a topmost surface (uppermost plane) extending from the first sidewall surface to the second sidewall surface;
a first gate structure (left 135/140a; ¶ [0056]) disposed on the first sidewall surface (left vertical plane) of the fin (115), the first gate structure (left 135/140a) including a first gate dielectric layer (left 135; ¶ [0056]) and a first gate electrode layer (140a; ¶ [0056]), wherein the first gate dielectric layer (left 135) and the first gate electrode layer (140a) extends (vertically) along the first sidewall surface (left vertical plane) of the fin (115) without extending directly over (does not overlay) the topmost surface (uppermost plane) of the fin (115);

a conductive cap (145a; ¶ [0056]) extending over (overlaying) the fin (115) from the first gate structure (left 135/140a) to the second gate structure (right 135/140a) to electrically couple (connect) the first and second gate structures; and
a gate spacer (front 165/170; ¶ [0059]-[0060]) including a first portion (lower part of left 165 from left edge of 100a to abut left 135) interfacing with (physically touching) a sidewall surface (outer face of left 165 and sidewall of left 135) of the first gate structure (left 135/140a), a second portion (lower part of right t 165 from right edge of 100a to abut right 135) interfacing with (physically touching) a sidewall surface (outer face of right 165 and sidewall of right 135) of the second gate structure (right 135/140a) and a third portion (upper part of 165/lower part of 170 from left edge over left 135/fin 115/right 135 to right edge in FIGS. 2J and 2L) disposed above (over) both the first (left) and second (right) gate structures (left/right 135 of both left/right 135/140a) and over the fin (115), the third portion (from left edge to right edge) of the gate spacer being wider (extends further) than at least one of the first (left edge to left 135) and second (right edge to right 135) portions (lower parts) of the gate spacer (front 165/170), wherein the 
conductive cap (145a) is spaced apart from (does not contact) the first (left) and 

second (right) portions (interfaces with left/right 140a) of the gate spacer (front 165/170).

Re claim 22, Lee 920 discloses the device of claim 21, wherein the third portion (from left edge to right edge) of the gate spacer (front 165/170) is wider than both of the first (left) and second (right) portions (interfaces with left/right 140a) of the gate spacer.

Re claim 23, Lee 920 discloses the device of claim 21, wherein the gate spacer (front 165/170) includes multiple dielectric layers (165 and 170).

Re claim 24, Lee 920 discloses the device of claim 21, wherein the third portion (upper part of left/right 165) of the gate spacer (front 165/170) interfaces (physically contacts uppermost planes in FIG. 2I) with the first gate dielectric layer (left 135) and the second gate dielectric layer (right 135).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2016/0163820 A1, hereafter Lee 820) in view of KIM et al (US 2016/0043197 A1, hereafter Kim).
Re claim 11, Lee 820 discloses in FIG. 2N (with references to FIG. 1) a device comprising:
a substrate (102; ¶ [0014]) having a fin (110; ¶ [0014]);
an isolation dielectric (STI not shown; ¶ [0013]) disposed on the substrate (102);

a gate spacer (170; ¶ [0031]) disposed on a side surface (upper vertical portions) of the pair of gate structures (left/right 190) and on (above) the fin(110), wherein the 
gate spacer (170) extends continuously (in one piece in a U-shape) from the first 
dielectric layer (left 192) to the second dielectric layer (right 192) such that the gate
 spacer (170) interfaces with (directly touches) both the first (left) and second (right) 
dielectric layers (192); and
an interlevel dielectric (180) disposed on the fin, wherein the interlevel dielectric (180) extends alongside (sidewalls) and above (bottom) the gate spacer (170).

Lee 820 fails to disclose the fin (110) extends above the isolation dielectric (STI); the pair of gate structures (left/right stacks 190) disposed on the isolation dielectric (STI) on opposing sides of the fin (110); and the interlevel dielectric (180) disposed on the isolation dielectric (STI).

Kim discloses in FIG. 1A a device comprising: substrate (100; ¶ [0048]) having a fin (140; ¶ [0049]); an isolation dielectric (110; ¶ [0048]) disposed on the substrate (100), the fin (140) extends above (¶ [0049]) the isolation dielectric (110); gate structures (155/160; ¶ [0050]) disposed on the isolation dielectric (110) on opposing sides (back/front) of the fin (140); and an interlevel dielectric (150; ¶ [0060]) on the isolation dielectric (110) and on the fin (140).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee 820 such that the fin extends above the isolation dielectric; the pair of gate structures are disposed on the isolation dielectric on opposing sides of the fin; and the interlevel dielectric is disposed on the isolation dielectric, as disclosed by Kim, in order to provide isolation between devices, and contact plugs for fast high density devices (Kim; ¶ [0002]-[0004]).

Re claim 12, Lee 820 and Kim disclose the device of claim 11, wherein the gate spacer (130/135 of Kim; ¶ [0060]) has a first thickness (of 130 in FIG. 16B; ¶ [0099]) adjacent (immediately next to) the pair of gate structures (155/160) and a second thickness (of 130/135) that is greater than the first thickness (of 130) above (along 162) the pair of gate structures (155/160) and above the fin (140) as part of the fast high density devices discussed for claim 11.

Re claim 13, Lee 820 disclose the device of claim 11, wherein the interlevel dielectric (180) physically contacts (directly touches) the gate spacer (170).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 820 and Kim as applied to claim 11 above, and further in view Kim (US 2014/0061925 A1, hereafter Kim 925).
Re claim 14, Lee 820 and Kim the device of claim 11, but fail to disclose the device further comprising a contact electrically coupled to the pair of gate structures (left/right 190), wherein the interlevel dielectric (180) physically contacts the contact.
However,
Kim 925 discloses in FIG. 6 a device comprising: a contact (TaN of Ta/TaN bilayer 126; ¶ [0039]) electrically coupled to a pair of gate structures (left/right 124; ¶ [0039]), wherein an interlevel dielectric (116; ¶ [0039]) physically contacts (directly touches) the contact (126).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee 820 and Kim to include a contact is electrically coupled to the pair of gate structures, wherein an interlevel dielectric physically contacts the contact, as disclosed by Kim 925, in order to provide conductive contacts that also function as diffusion barriers (Kim 925; ¶ [0039]).

Re claim 15, Lee 820 and Kim and Kim 925 disclose the device of claim 14, further comprising a conductive cap (Ta of Ta/TaN bilayer 126 of Kim 925; ¶ [0039]) disposed on the fin (110 of Lee 820) and on the pair of gate structures (left/right 190 of Lee 820) to electrically couple the pair of gate structures, wherein the conductive cap (Ta) is disposed between the fin (110) and the contact (TaN of Ta/TaN bilayer 126 of Kim 925) as part of the diffusion barrier contacts discussed for claim 14.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 920 in view Kim (US 2014/0061925 A1, hereafter Kim 925).
Re claim 25, Lee 920 discloses the device of claim 21, but fails to disclose the device further comprising a contact feature interfacing with the conductive cap (145a), and wherein the contact feature interfaces with a sidewall and a top surface of the third portion (over uppermost plane of left/right 135 and fin 115) of the gate spacer (front 165/170).
However,
Kim 925 discloses in FIG. 6 a device comprising: a contact feature (TaN of Ta/TaN bilayer 126; ¶ [0039]) interfacing with a conductive cap (Ta of Ta/TaN bilayer 126; ¶ [0039]), and wherein the contact feature (TaN of 126) interfaces with a sidewall (vertical planes) and a top surface (upper corners) of a portion (upper part) of a gate spacer (119; ¶ [0034]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee 920 to include a contact feature interfacing with the conductive cap, and wherein the contact feature interfaces with a sidewall and a top surface of a gate spacer, as disclosed by Kim 925, such that the contact feature is interfacing with the conductive cap, and wherein the contact feature interfaces with a sidewall and a top surface of the third portion of the gate spacer in order to provide conductive contacts that also function as diffusion barriers (Kim 925; ¶ [0039]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892